internal_revenue_service number release date index number ----------------------- ----------------------- ---------------------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-163775-03 date july -------------- ---------------- ---------------- --------------------------------------------------------- --------------------- -------------------------- --------------------------- ------------------- --------------------------------------------------------------------- re ----------------------------------------------- legend decedent spouse son trust date date date date property ------------------------------------------------------------------- cite cite cite cite state x dear --------------- ----------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------- ----------------------------------------------------- ------------- this is in response to your letter dated date and prior correspondence requesting a ruling that spouse’s disclaimer executed on date was a qualified_disclaimer under sec_2518 of the internal_revenue_code on date decedent and spouse residents of state x a community_property_state established a revocable family_trust trust one of the assets transferred to trust was decedent’s and spouse’s interest in property an asset held by them as community_property trust as finally amended on date provided that during the joint lives of decedent and spouse the trustees are to pay to or apply for their benefit all the net_income of the trust the trustees have authority to invade corpus for the care maintenance or support of decedent and spouse under dollar_figure of the trust agreement upon the death of the first to die of decedent or spouse the trustee is plr-163775-03 required to distribute the entire trust estate to trust a for the benefit of the survivor of decedent or spouse under sec_3 the survivor is to receive all trust income and in addition such amounts of principal as the survivor may request however in the event that the survivor of decedent or spouse disclaims any interest under sec_2518 of the internal_revenue_code then the disclaimed property interest passes to trust b under sec_3 a the trustees of trust b are to pay to or apply for the benefit of the survivor of decedent or spouse all the trust income under sec_3 b the trustees have the discretion to distribute corpus for the proper care maintenance support and education of the survivor and any child or grandchild of the survivor further under sec_3 c the survivor of decedent or spouse has a lifetime and a testamentary special power to appoint the trust corpus to or for the benefit of any one or more of a group consisting of decedent and spouse’s descendants the spouse’s of those descendants and other more remote family members finally under sec_1 the survivor of decedent and spouse may alter amend modify or revoke any provision of trust upon the death of the survivor of decedent or spouse the trust b corpus not otherwise_disposed_of is to be distributed outright to named beneficiaries the initial trustees of trust were decedent and spouse under dollar_figure of trust son was designated a successor co-trustee upon the death or incapacity of either decedent or spouse decedent died on date approximately two month later spouse executed an amendment to the trust and appointed son as co-trustee on date within months of date spouse executed and delivered a written disclaimer of decedent’s one-half community interest in property spouse also disclaimed the lifetime power to appoint the disclaimed interest under sec_3 c of the trust instrument lastly spouse disclaimed any power to alter amend modify or revoke the provisions of trust b under dollar_figure of the trust and also any power to direct the disposition of the disclaimer interest upon her death under sec_3 a sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the federal estate gift and generation-skipping_transfer_tax such interest will be treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates plr-163775-03 not later than the date that is months after the later of the date on which the transfer creating the interest in such person is made or the day that the person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer person makes a qualified_disclaimer then for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferror of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-1 of the gift_tax regulations provides in part that if a sec_25_2518-2 provides that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of the benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act that is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in the property however merely taking delivery of an interest or title without more does not constitute acceptance moreover a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of the decedent property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as the acceptance of such property or any of its benefits sec_25_2518-2 provides if a beneficiary who disclaims an interest in sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without direction on the part of the disclaimant to a person other than the disclaimant except if the disclaimant is the decedent's surviving_spouse if there is an express or implied agreement that the disclaimed interest in property is to be given or bequeathed to a person specified by the disclaimant the disclaimant is to be treated as directing the transfer of the property interest a disclaimer is not a qualified_disclaimer if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property plr-163775-03 or interest in property to another person unless such power is limited by an ascertainable_standard or the disclaimed property passes to or for the benefit of the disclaimant as a result of the disclaimer except in the case of a disclaimer by the surviving_spouse sec_25_2518-2 provides that in the case of a disclaimer made by a sec_25_2518-2 example describes a situation where b's will decedent's surviving_spouse with respect to property transferred by the decedent the disclaimer satisfies the requirements of sec_2518 and ' e if the interest passes as a result of the disclaimer without direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard established both a marital trust and a nonmarital trust b's surviving_spouse a is an income_beneficiary of the marital trust and has a testamentary general_power_of_appointment over trust assets a also has an income_interest in the nonmarital trust and possesses a testamentary nongeneral power to appoint among designated beneficiaries the will provides that any portion of the marital trust disclaimed is to pass to the nonmarital trust a disclaimed percent of the marital trust the example concludes that the requirements of sec_2518 are not satisfied unless a also disclaims the nongeneral power to appoint the portion of the trust corpus that is attributable to the property that passed to the nonmarital trust as a result of a's disclaimer sec_25_2518-3 provides that if the requirements of the section are met the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest sec_25_2518-3 provides that a power_of_appointment with respect to property is treated as a separate interest in such property and such power_of_appointment with respect to all or any undivided portion of such property may be disclaimed independently from any other interest separately created by the transferor in the property if the requirements of ' b are met further a disclaimer of a power_of_appointment with respect to property is a qualified_disclaimer only if any right to direct the beneficial_enjoyment of the property which is retained by the disclaimant is limited by an ascertainable_standard sec_25_2518-3 provides that the disclaimer of both an income_interest under applicable state x law a beneficiary may disclaim any interest in whole or plr-163775-03 and a remainder_interest in specific trust assets is not a qualified_disclaimer if the beneficiary retains interests in other trust property unless as a result of the disclaimer such assets are removed from the trust and pass without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent under sec_25_2518-3 a disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property in part by filing a disclaimer as provided in the statute cite generally in the case of an interest created by a living_trust the disclaimer is timely if made within nine months after the interest becomes indefeasibly vested cite unless the creator of the interest provides for a specific disposition of the interest in the event of a disclaimer the interest disclaimed passes as if the disclaimant had predeceased the creator of the interest cite finally under the statute if as a result of a disclaimer the disclaimed interest is treated pursuant to the provisions of title_26 of the united_states_code and the regulations promulgated thereunder as never having been transferred to the beneficiary then the disclaimer is effective as a disclaimer under the state x statute cite in the instant case it is represented that within months of decedent’s death spouse disclaimed decedent’s undivided community one-half interest in property that passed to trust a subject_to spouse’s power to alter amend or revoke trust as a result of the disclaimer the disclaimed interest passed under the terms of trust to trust b as a result of spouse’s disclaimers with respect to trust b spouse will continue to possess only an income_interest in the disclaimed property and a power as co- trustee to distribute the disclaimed property to herself or specified beneficiaries based on an ascertainable_standard spouse’s action in amending trust b to appoint son as co-trustee merely operated to confirm the appointment of son as co-trustee under the terms of section dollar_figure of trust spouse’s act did not constitute an acceptance of the benefits of the disclaimed property finally spouse’s disclaimer is effective under state x law accordingly we conclude that based on the representations made spouse’s disclaimer constitutes a qualified_disclaimer for purposes of sec_2518 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations plr-163775-03 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
